Citation Nr: 0013002	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  96 - 08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder.

Whether the claims of entitlement to service connection for 
bilateral defective hearing, for tinnitus, and for residuals 
of a puncture wound to the left thumb are well grounded.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the U. S. Navy from 
January 1970 to May 1971, including service in the Republic 
of Vietnam from May 1970 to May 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of August 
1995 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, which denied entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
for bilateral defective hearing, for tinnitus, and for 
residuals of a puncture wound to the left thumb.  

By decision of July 22, 1997, the Board denied the 
appellant's claim for service connection for post-traumatic 
stress disorder, and determined that the appellant had not 
timely filed a Substantive Appeal (VA Form 9) with respect to 
the claims for service connection for bilateral defective 
hearing, for tinnitus, and for residuals of a puncture wound 
to the left thumb, and that the Board lacked appellate 
jurisdiction with respect to those claims.  The veteran 
appealed those determinations to the United States Court of 
Appeals for Veterans Claims (Court)

On November 30, 1999, the Court vacated the Board decision of  
July 22, 1997, and Remanded the Case to the Board for another 
decision taking into consideration the matters raised in its 
order.  In its order, the Board was instructed to again 
consider the claims for service connection for bilateral 
defective hearing, for tinnitus, and for residuals of a 
puncture wound to the left thumb.  If the Board found that 
the veteran's correspondence received in September 1996 was 
inadequate to perfect the veteran's appeal for service 
connection for those disabilities, compliance with the 
procedures set out in  38 C.F.R. § 20.203 (1999) was 
required.

With respect to the appeal for service connection for PTSD, 
the Court found that the Board failed to discuss adequately 
whether the statement written by the veteran's former 
division officer in Vietnam corroborated any of the veteran's 
alleged stressors.  Further, the RO and the Board had failed 
to seek verification of the veteran's stressor stories 
through the United States Armed Forces Center for Research of 
Unit Records (USASCRUR).  In addition, the Board decision 
noted that the veteran had been referred to a VA facility for 
PTSD treatment, but failed to comply with the duty to assist 
by obtaining those records.  

Further, the Court stated that the VA psychiatric examination 
on March 7, 1995, which diagnosed the appellant with PTSD, 
did not adequately identify the stressors upon which the 
examining psychiatrist based his PTSD diagnosis, nor did it 
in any way relate the appellant's stressors to the 
appropriate diagnostic criteria set forth in the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM IV).  See Cohen v. Brown,  10 Vet. App. 128, 142-43 
(1997).  The Court indicated that, should the Board find that 
the medical and other evidence of record was insufficient to 
place the evidence in equipoise as to a link between current 
symptomatology and the claimed in-service stressor, an 
additional examination might be necessary that identified 
both the stressors which resulted in the appellant's 
condition, and articulated the relationship between those 
stressors and the appropriate diagnostic criteria set forth 
in the DSM IV as it pertained to this veteran.  See Cohen,  
10 Vet. App. at 142-43 


REMAND

Service Connection for Bilateral Defective Hearing, for 
Tinnitus, and for Residuals of a Puncture Wound to the Left 
Thumb

The Board, upon further review, finds that the veteran's 
correspondence received at the RO in September 1996 was 
adequate to perfect the veteran's appeals for service 
connection for bilateral defective hearing, for tinnitus, and 
for residuals of a puncture wound to the left thumb.  

On July 15, 1999, the Court issued  Morton v. West, 13 Vet. 
App. 205 (1999), which held that VA cannot assist a veteran 
in developing a claim which is not well grounded.  The Court 
held that the provisions in M21-1, Part III, 1.03(a) and 
Part VI, 2.10(f) which instruct the VA to fully develop a 
claim before deciding whether or not it is well grounded are 
interpretive rules which are invalid because they are 
contrary to  38 U.S.C. A. § 5107(a).  By VBA Letter 20-99-60, 
dated August 30, 1999, all ROs were notified that, effective 
immediately, these manual provisions are rescinded.  Further, 
effective immediately, each RO was required to determine if a 
claim was well-grounded prior to beginning development of 
evidence.  Where applications for compensation include 
multiple issues, each individual issue must be reviewed to 
determine if it is well-grounded.  If any particular issue is 
found to be not well grounded, the RO office must send the 
claimant a letter describing the evidence needed to establish 
a well-grounded claim.  

Further, service medical records and VA medical center 
records are to be requested in all cases because these are 
records considered to be in VA custody.  However, private 
medical records or records from other Federal or State 
agencies are not in VA custody and will not be requested 
prior to a determination that the claim is well-grounded.  
The claimant is to be advised by RO letter that he or she 
will be given 30 days from the date of the written notice to 
submit the evidence to establish a well-grounded claim.  At 
the expiration of 30 days, the RO will determine whether the 
claim is well-grounded based on the evidence of record and 
take appropriate action based on that determination.

A claim for service connection is well-grounded if three 
criteria are met:  (1) there is competent medical evidence of 
a current disability in the form of a diagnosis; (2) there is 
competent lay or medical evidence that a disease or injury 
was incurred in or aggravated by military service; and (3) 
there is competent medical evidence of a nexus or causal 
relationship between the in-service incurrence/aggravation 
and the current disability.  (See Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd 78 F.3d 604 (Fed. Cir.1996) (per 
curiam).  For the service incurrence requirement, a veteran's 
statement regarding an event that is ordinarily susceptible 
to observation and verification by lay persons will be 
sufficient.  Otherwise, medical evidence will be necessary.  
Under  38 U.S.C. §1154(b), a combat veteran's statement that 
an injury or disease was incurred in or aggravated by combat 
service will be sufficient to satisfy the service-incurrence 
requirement.  Medical evidence is required to establish the 
current disability and nexus requirements.  The nexus 
requirement and the service-incurrence requirement may also 
be satisfied by a presumption that certain diseases 
manifesting themselves within the prescribed presumptive 
period are related to service.  For purposes of determining 
whether a claim is well-grounded, a claimant's evidence is 
generally presumed to be credible, except that a lay person, 
such as the veteran, is not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit v. Brown,  5 Vet. App. 91, 93 
(1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 495. 

Upon receipt of the Remanded claims for service connection 
for bilateral defective hearing, for tinnitus, and for 
residuals of a puncture wound to the left thumb, the RO 
should review the evidence in the claims folder, including 
the testimony at the veteran's hearings, and make an initial 
determination as to whether those claims are each well 
grounded.  If any of those claims is found to be not well 
grounded, the RO must send the claimant a letter describing 
the evidence needed to establish a well-grounded claim.  At 
the expiration of 30 days, the RO will determine whether the 
claims are well-grounded based on the evidence of record and 
take appropriate action based on that determination.  
Thereafter, the RO will issue a Supplemental Statement of the 
Case which includes all applicable law and regulations, 
including those pertaining to well groundedness, and provide 
the veteran and his representative a reasonable interval to 
respond.

Service Connection for PTSD

In April 1997, the Court issued its opinion in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  That decision substantially 
modified prior decisions dealing with service connection for 
PTSD, and relied strongly on the November 1996 amendments to 
VA regulations for evaluating psychiatric disorders.  See 38 
C.F.R. §§ 4.125-4.132 (1996) (as amended at 61 Fed. Reg. 
52695-52702 (1996)).  The revised regulations specifically 
adopt the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV) of the American 
Psychiatric Association, for the purpose of determining 
service connection for PTSD.  After the Cohen decision, the 
following definition of a well-grounded claim for PTSD 
applies:

A well-grounded claim for service connection for PTSD has 
been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen, 10 Vet. 
App. at 137.  After Cohen, a claim which contains a VA or 
private provider diagnosis of PTSD and relates the condition 
to the veteran's unverified history of a stressor during his 
military service will almost always be well-grounded.  See 
also Gaines v. West,  11 Vet. App. 353 (1998) (comparing a 
well-grounded PTSD claim to a claim for which service 
connection for PTSD may be awarded).  The Board finds that 
the record contains a VA diagnosis of PTSD based upon 
symptomatology which is only vaguely related to the veteran's 
Vietnam service (helicopters, etc.), and that an additional 
examination is warranted that both identifies the stressors 
which caused the veteran's condition and articulates the 
relationship between those stressors and the appropriate 
diagnostic criteria set forth in DSM-IV as it pertains to 
this veteran.  See Cohen,  10 Vet. App.  at 142-43.

On review, the Board finds that the medical and other 
evidence of record is insufficient to place the evidence in 
equipoise as to a link between current symptomatology and the 
claimed in-service stressor, and that an additional VA 
examination is required that identifies both the stressors 
which resulted in the appellant's condition, and articulates 
the relationship between those stressors and the appropriate 
diagnostic criteria set forth in the DSM IV as it pertains to 
this veteran.  See Cohen,  10 Vet. App. at 142-43.  
Accordingly, remand of the issue of service connection for 
PTSD is warranted for additional development of the evidence.  

In addition, subsequent to the Cohen decision,  38 C.F.R. 
§ 3.304(f) was amended as follows: service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with [38 C.F.R. 
§ 4.125(a) - i.e., a diagnosis in conformity with DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. (Amended to reflect the holding of  Cohen v. Brown, 
10 Vet. App. 128 (1997), effective March 7, 1997.)  

Further, in cases where the veteran engaged in combat against 
the enemy, the provisions of  38 U.S.C.A. § 1154(b) were 
interpreted by the Federal Court in Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996), to require a three-step sequential 
analysis that must be undertaken when a combat veteran seeks 
benefits under the method provided by that statute (emphasis 
added)   First, it must be determined whether the veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  
Secondly, it must be determined whether the proffered 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."  If these two inquiries are 
met, VA "shall accept" the veteran's evidence as sufficient 
proof of service connection, even if no official record of 
such incurrence exists.  If a veteran satisfies both of these 
inquiries mandated by the statute, a factual presumption 
arises that the alleged injury or disease is service 
connected.  However, the presumption is rebuttable.  Thus, as 
the third step in the analysis, it must be determined whether 
VA has met its burden of rebutting the presumption of service 
connection by "clear and convincing evidence to the 
contrary."  "Satisfactory lay or other evidence" under  
38 U.S.C.A. § 1154(b) means "credible evidence."  Caluza v. 
Brown, 7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996). 

However, the specific evidentiary standards and procedures in  
38 U.S.C.A. § 1154(b) only apply once combat service has been 
established.  In the absence of any definition of the phrase 
or its terms in any applicable statute or regulation, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally taken part 
in a fight or encounter with a military foe or hostile unit 
or instrumentality.  The phrase would not apply to veterans 
who served in a general "combat area" or "combat zone" but 
did not themselves engage in combat with the enemy.  The 
issue must be resolved on a case-by-case basis, assessing the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  VAOPGCPREC 12-99 (Oct. 18, 1999).  
If a veteran claims that a combat-related stressor occurred, 
VA must make a determination as to whether or not the veteran 
"engaged in combat with the enemy."  See Gaines, 11 Vet. 
App. 353 (1998) ; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  "If the claimed stressor(s) is not combat-related, 
a veteran's lay testimony regarding inservice stressors is 
insufficient to establish the occurrence of the stressor and 
[it] must be corroborated by 'credible supporting 
evidence'".  Cohen, 10 Vet. App. at 142; also see Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996);  Doran v. Brown,  6 Vet. 
App. 283, 289 (1994).  

The record shows that the RO determined that the veteran's 
stressor statements did not provide sufficient information to 
obtain verification from the United States Armed Forces 
Center for Research of Unit Records (USASCRUR).  However, the 
Board finds that an effort should be made to verify the 
veteran's stressor stories through that resource.  
Accordingly, the RO should take further necessary action to 
obtain verification of the veteran's report of stressful 
incidents.  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998). 

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should review the veteran's 
claims for service connection for 
bilateral defective hearing, for 
tinnitus, and for residuals of a puncture 
wound to the left thumb, and determine 
whether those claims are well grounded 
under the criteria set forth in  Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd 
78 F.3d 604 (Fed. Cir.1996) (per curiam).  
If any claim is found on review to be not 
well grounded, the RO office must send 
the claimant a letter describing the 
evidence needed to render that claim 
well-grounded.  At the expiration of 30 
days, the RO will determine whether the 
claim is well-grounded based on the 
evidence of record and take appropriate 
action based on that determination.

2.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for his 
PTSD or for the other well-grounded 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to the 
hospitalization and evaluation of the 
veteran in the PTSD program at the VAMC, 
Des Moines, in August and September 1994, 
including any treatment notes, nurse's 
notes, physician's notes, progress notes, 
and all reports of psychological testing 
and evaluation of the veteran.  In 
addition, the RO should obtain copies of 
all clinical records pertaining to 
hospitalization of outpatient treatment 
of the veteran at the VAMC, Des Moines, 
from September 1994 to the present time.  

2.  The RO should ask both the National 
Personnel Records Center (NPRC) and the 
Department of the Navy to make a further 
search for additional service medical 
records and service administrative 
records of the veteran, to include a 
specific request for his complete 
disciplinary records and any psychiatric 
file of the veteran maintained at those 
locations, 

3.  The RO should again ask the veteran 
to provide specific facts about any 
"stressor" to which the veteran has 
referred or any specifics about the 
"stressors" he now alleges that he 
"reexperiences."  Specifics include 
matters such as dates, places, units of 
assignment, and the names of other 
individuals who were killed or wounded 
and the units to which they were 
assigned, if different from the 
appellant's. 

4.  Thereafter, a description of the 
veteran's "stressor" stories, including 
any and all additional responses received 
to the stressor development letters, 
together with copies of all previous 
stressor letters or questionnaires 
completed by the veteran, copies of those 
portions of his hearing transcripts that 
refer to stressors experienced in the 
Republic of Vietnam, the veteran's 
DD Form 214, and his complete service 
administrative and personnel records for 
his period of active service from January 
1970 to May 1971, including his service 
in the Republic of Vietnam from May 1970 
to May 1971, should be forwarded to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, for verification of 
the stressor stories.  USACRUR should 
specifically be asked to provide any unit 
histories, chronological reports, 
operational reports, casualty lists, maps 
of Qui Nhon harbor, or any other 
information available which pertains to 
the U.S. Naval Support Activity 
Detachment (NSAD), Qui Nhon, Vietnam, 
during the period from May 1970 to May 
1971.  All available information must be 
provided USASCRUR in the first mailing.  
If USASCRUR requests additional or 
clarifying information other than that 
already provided, all such information 
should be promptly obtained and 
forwarded.  

5.  The veteran should be scheduled for 
VA psychiatric examination by a panel of 
two psychiatrists, board certified if 
available, who are qualified and 
experienced in evaluating post-traumatic 
stress disorders to determine the correct 
diagnosis of all psychiatric disorders 
found present.  The claims file, 
including all stressor statements and 
hearing transcripts, must be made 
available to and be reviewed by the 
examiners prior to their examinations.  
The psychiatric examinations are to be 
conducted in accordance with the fourth 
edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  The 
examiners should determine the extent, 
etiology and correct diagnosis of any 
psychiatric disability found to be 
present, and reconcile conflicting 
diagnoses.  In determining whether or not 
the veteran has PTSD due to an inservice 
stressor, the examiners are hereby 
notified that only the verified history 
reported by USASCRUR, or detailed in the 
service medical, personnel and 
administrative records, or specifically 
verified by the RO, may be relied upon.  
If the examiners believe that PTSD is the 
appropriate diagnosis, he or she must 
each specify the evidence relied upon to 
determine the existence of the stressors 
and specifically identify which 
stressor(s) detailed in the USASCRUR 
report; the service medical, personnel 
and administrative records; or verified 
by the RO is (are) responsible for that 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if any 
requested opinions are not provided, or 
if the report(s) of VA examinations do 
not affirmatively reflect that the 
examiners have reviewed the veteran's 
claims file, or if the examiners fail to 
identify which stressor(s) detailed in 
the USASCRUR report; the service medical, 
personnel and administrative records; or 
verified by the RO is (are) responsible 
for any PTSD diagnosis provided, such 
examination report(s) is/are inadequate 
and appropriate corrective action should 
be implemented prior to returning the 
case to the Board.  

8.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
service connection for PTSD and for 
bilateral defective hearing, for 
tinnitus, and for residuals of a puncture 
wound to the left thumb, in light of the 
additional evidence obtained.  

9.  The appellant and his representative 
have the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Quarles v. Derwinski,  
3 Vet. App. 129 (1992);  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations, and the appellant and his representative should 
be provided an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

		
	F.   JUDGE   FLOWERS
	    Member, Board of Veterans' 
Appeals


Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


